In a visitation proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (Negron, Ct. Atty. Ref.), dated July 24, 2008, as, after a hearing, granted his petition for visitation only to the extent of directing therapeutic supervised visitation.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*689“ ‘The determination of whether visitation should be supervised is a matter left to Family Court’s sound discretion . . . and its findings, to which deference is to be accorded, will not be disturbed on appeal unless they lack a sound basis in the record’ ” (Matter of Rho v Rho, 19 AD3d 605, 606 [2005], quoting Matter of Custer v Slater, 2 AD3d 1227, 1228 [2003]; see Matter of Elnatanova v Administration for Children’s Servs., 34 AD3d 802, 803 [2006]). Here, the Family Court’s determination that supervised therapeutic visitation would be in the child’s best interests has a sound and substantial basis in the record. Fisher, J.P., Covello, Dickerson and Lott, JJ., concur.